Citation Nr: 0826279	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  99-05 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE
	
Entitlement to a compensable initial disability rating for 
right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
following an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that decision, the RO granted compensation under 
38 U.S.C.A. § 1151 (West 2002 & Supp. 2008) for right ear 
hearing loss and assigned a noncompensable (0 percent) 
rating, effective June 1998.  The veteran has appealed the 
initial disability rating assigned to this condition. 

By way of history, in December 2003, the veteran testified 
during a hearing before a Veterans Law Judge sitting at the 
RO.  In June 2004, the Board remanded the issue on appeal, as 
well as other issues perfected for appeal by the veteran, for 
additional development.  

In January 2006, the veteran was notified by the Board that 
the Veterans Law Judge who had conducted his hearing was no 
longer employed at the Board.  The veteran subsequently 
requested and was granted a second Travel Board hearing.  
Thereafter, in June 2006, the veteran testified during a 
hearing before the undersigned Acting Veterans Law Judge 
sitting at the Montgomery RO.  

In November 2006, the Board denied the veteran's claim for 
service connection for an acquired psychiatric disability, to 
include post-traumatic stress disorder (PTSD); granted 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2008) for an acquired psychiatric disability, to 
include PTSD; and remanded to the Appeals Management Center 
(AMC) the veteran's claim for an initial compensable rating 
for right ear hearing loss.  Following further development of 
the record, the AMC continued to deny the veteran's claim and 
returned this matter to the Board.  

As the veteran's appeal emanates from his disagreement with 
the initial noncompensable rating assigned following the 
grant of service connection for right ear hearing loss, the 
issue has been framed as that listed on the front page of 
this decision.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


FINDINGS OF FACT

Since the initial grant of service connection, audiological 
evaluations reflect hearing loss manifested by no worse than 
Level VI hearing acuity in the right ear and Level I hearing 
acuity in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable initial rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.383, 3.385, 4.1, 4.2, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board has considered the holding by the United States 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) concerning increased 
compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  A claim for increased rating and a claim for a 
higher initial rating are similar in that the veteran seeks a 
higher evaluation for his service-connected disability.  The 
Court, however, did not hold in Vazquez-Flores that the VCAA 
notice requirements set forth in that decision applied to 
initial rating claims.  

In this regard, for example, if the veteran files a claim for 
service connection for a disability, the claim is granted, 
and he files a notice of disagreement with respect to the 
rating assigned and/or effective date of the award-thereby 
initiating the appellate process-more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d), 5103A, and 5104(a).  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Court in 
Dunlap also held that if a claim for service connection is 
granted after the VCAA's enactment, VA remains obligated to 
provided notice to the veteran as it relates to disability 
rating and effective date elements, if such notice was not 
provided prior to the claim being substantiated.  Dunlap, 21 
Vet. App. at 116.  Notwithstanding that fact, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
(disability rating and effective date) elements.  Id. at 119; 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

In this instance, the Board's review of the evidence prior to 
the April 2003 rating decision, in which the claim for right 
ear hearing loss was granted, does not reflect that the 
veteran was provided notice as it relates to disability 
rating and effective date elements.  However, such notice was 
later provided in March 2006.  Thereafter, the AMC 
readjudicated the veteran's claim and a supplemental 
statement of the case was issued in December 2007.  

With regard to the more detailed notice requirements in 
38 U.S.C.A. §§ 7105(d) and 5103A, the veteran was notified in 
April 2003 that his claim for compensation under 38 U.S.C.A. 
§ 1151 for right ear hearing loss had been granted.  The 
notice included a copy of the RO's April 2003 rating 
decision.  In that rating decision, the veteran was informed 
of the evidence the RO had considered and its reasons for 
assigning a 0 percent rating.  In May 2003, the RO issued the 
veteran a statement of the case (SOC).  The statement of the 
case apprised the veteran of the relevant rating criteria 
associated with his claim, and again provided the reasoning 
behind the RO's assignment of a noncompensable rating.  
Consequently, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met.  Nothing about the evidence or response to any 
piecemeal notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  In this regard, the assignment of a rating for hearing 
loss is achieved by a mechanical application of the Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Likewise, the Board also points out 
that during the course of his appeal, the veteran has been 
invited to submit evidence in support of his claim and has 
also been notified of the evidence VA will obtain on behalf 
of the veteran.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The veteran has been afforded VA audiological 
examinations and identified medical records have been 
obtained, to include medical records associated with the 
veteran's claim for benefits through the Social Security 
Administration (SSA).  Neither the veteran nor his 
representative has otherwise alleged that there are any 
outstanding medical records probative of the veteran's claim 
that need to be obtained.  In this regard, the report of June 
2002 VA audiological examination reflects that the veteran 
had last undergone an audiological test in 1998 at the VA 
Medical Center (VAMC) in Birmingham, Alabama.  Records from 
the Birmingham VAMC are associated with the claims file but 
do not include a 1998 audiological examination.  During his 
December 2003 hearing, the veteran testified that in 1998 he 
was seen by a specialist who could not help him and that the 
specialist had suggested the veteran consult with a 
psychiatrist.  The veteran later clarified that the 
specialist, whose office was in Birmingham, was a private 
doctor.  A review of the claims file reflects an August 1998 
audiogram from the identified private doctor (specialist).  
Thus, the Board concludes that the above identified 
audiological examination reportedly administered at the 
Birmingham VAMC appears to have actually been the August 1998 
audiogram conducted by the private doctor.  As such, no 
further development in this regard is warranted.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.  The Court has also held that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  If VA's adjudication of an 
increased rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision on that claim 
is made.  Thus, VA's determination of the "present level" of 
a disability may result in a conclusion that the disability 
has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim 
has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

The regulations also allow for evaluating exceptional 
patterns of hearing impairment.  When the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  When the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa (also identified 
in 38 C.F.R. as Table VIA), whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383.  See 38 C.F.R. § 4.85(f).  

Under 38 C.F.R. § 3.383, special consideration for paired 
organs allows for compensation as if both ears were service 
connected where there is hearing impairment in one ear 
compensable to a degree of 10 percent or more as a result of 
service-connected disability and hearing impairment as a 
result of nonservice-connected disability in the other ear 
meets the provisions of 38 C.F.R. § 3.385.  Under 38 C.F.R. 
§ 3.385 (2007), impaired hearing shall be considered a 
disability when the auditory thresholds in any of the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  Compensation is 
payable provided the nonservice-connected disability is not 
the result of the veteran's own willful misconduct.  See 
38 C.F.R. § 3.383(a)(3).  

The veteran filed his claim for right ear hearing loss in 
July 1998.  In a statement dated in December 1998, the 
veteran identified two different theories under which he 
believed his claim should be granted-that the disability was 
the result of service and also that the disability was the 
result of VA medical treatment.  As noted above, in April 
2003, the RO granted entitlement to compensation under 
38 U.S.C.A. § 1151 for right ear hearing loss.  

The medical evidence of record reflects that in August 1998, 
the veteran was provided an audiological examination from a 
private doctor.  Findings from that test were not interpreted 
or stated in a format that was compatible with VA guidelines.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (Holding that 
the Board may not interpret graphical representations of 
audiometric data.).  

Thereafter, in a report of June 2002 VA audiological 
examination, the veteran was noted to complain that he had 
difficulty understanding speech when the talker was on his 
right side or when he was using his right ear to listen on 
the telephone.  On audiometric testing, pure tone thresholds, 
in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
60
65
80
90
LEFT
10
15
15
20

Pure tone threshold averages were 74 decibels (dB) in the 
right ear and 15 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and 96 percent in the left ear.  The veteran was 
noted to have moderate to severe mixed hearing loss in the 
right ear and normal hearing in the left ear.  

Clinical records reflect that in June 2004, the veteran's 
hearing was assessed for VA purposes.  Results from the test 
were not interpreted or stated in a format that was 
compatible with VA guidelines.  Kelly, 7 Vet. App. at 474.  
Furthermore, it is not clear whether speech recognition 
ability was measured using the Maryland CNC word list.  
Otherwise, the examiner did note that from 250 Hz to 3000 Hz, 
hearing in the veteran's right ear demonstrated a moderate to 
mild sloping back to moderately severe degree of a mixed 
hearing loss.  There was a precipitous drop to a profound 
degree of hearing loss from 4000 Hz to 8000 Hz with a good 
discrimination score of 80.  Hearing in the veteran's left 
ear was assessed as normal.  

In a report of May 2007 VA audiological examination, the 
veteran was noted to report that his biggest problem was 
difficulty hearing in crowds.  On audiometric testing, pure 
tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
30
45
60
85
LEFT
15
20
25
25

Pure tone threshold averages were 55 dB in the right ear and 
21.25 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 100 
percent in the left ear.  The veteran was noted to have 
moderate to severe sensorineural hearing loss in the right 
ear (mistakenly reported as left ear in the examination 
report) and normal hearing in the left ear.  

Applying the method for evaluating hearing loss based on the 
results of the June 2002 audiometric examination, the Board 
notes that audiometric testing did reveal pure tone 
thresholds for the right ear at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) to be 55 
decibels or more.  However, with respect to the May 2007 
audiometric examination, 55 or higher decibel levels were 
reported only at 3000 Hz and 4000 Hz.  Otherwise, in neither 
the June 2002 nor May 2007 audiometric tests were there 
reported pure tone thresholds of 30 decibels or less (25 dB) 
at 1000 Hertz and 70 decibels or more (75 dB) at 2000 Hertz.  

Thus, consideration of the criteria for evaluating 
exceptional patterns of hearing impairment is warranted only 
when considering the June 2002 audiological examination.  
38 C.F.R. § 4.86(a).  In this regard, as noted above, the 
Board will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  

Applying the puretone threshold average for the right ear (74 
dB) with the speech discrimination score for the right ear 
(84) to Table VI results in Level III hearing.  Applying the 
puretone threshold average for the right ear to Table VIa 
results in Level VI hearing.  Thus, application of Table VIa 
is more advantageous to the veteran's claim.  The veteran's 
left ear is not service connected; thus, it is assigned Level 
I hearing.  38 C.F.R. § 4.85(f).  (In this case, even if the 
left ear was service connected, application of the puretone 
threshold average for the left ear (15 dB) along with the 
speech discrimination score for the left ear (96) to Table VI 
still results in Level I hearing.)  The combination of Level 
VI hearing of the right ear with that of Level I hearing in 
the left ear warrants a noncompensable (0 percent) disability 
rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 (Table 
VII).  

Findings from the May 2007 VA audiological examination, as 
reflected above, did not warrant exceptional patterns of 
hearing impairment under 38 C.F.R. § 4.86.  Applying the 
puretone threshold average for the right ear (55 dB) with the 
speech discrimination score for the right ear (96) to Table 
VI results in Level I hearing.  As noted above, the veteran's 
left ear is not service connected and is assigned Level I 
hearing.  38 C.F.R. § 4.85(f).  (In this case, even if the 
left ear was service connected, application of the puretone 
threshold average for the left ear (21.25 dB) along with the 
speech discrimination score for the left ear (100) to Table 
VI still results in Level I hearing.)  The combination of 
Level I hearing of the right ear with that of Level I hearing 
in the left ear warrants a noncompensable (0 percent) 
disability rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100 (Table VII).  

Furthermore, the paired extremity provision 38 C.F.R. 
§ 3.383(a)(3) is not for application as the veteran's 
service-connected right ear hearing loss demonstrates a 
rating of less than 10 percent and his left ear demonstrates 
normal hearing for VA compensation purposes.  

The Board has considered the veteran's complaints regarding 
his hearing loss as reflected in the record, including his 
testimony and the reports of his June 2002 and May 2007 VA 
examinations.  The Board in no way discounts the difficulties 
that the veteran experiences as a result of his right ear 
hearing loss.  However, it must be emphasized that the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule 
after audiometric results are obtained.  Hence, the Board 
must make its determination on the basis of the results of 
the audiology study or studies of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In other words, the Board 
is bound by law to apply VA's rating schedule based on the 
veteran's audiometric results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

The Board also finds that there is no suggestion that the 
veteran's loss of hearing acuity in his right ear is so 
unusual as to require referral for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board has considered the Court's holding in 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that 
decision, the Court noted that, unlike the rating schedule 
for hearing loss, the extraschedular provisions did not rely 
exclusively on objective test results to determine whether 
referral for an extraschedular rating was warranted.  The 
Court held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  See also VA Fast Letter 07-10 (April 24, 2007).  

Here, a review of the reports of June 2002 and May 2007 VA 
audiological examinations reflects that the examiners 
(audiologists) did provide an adequate description of the 
functional effects of the veteran's hearing loss.  In this 
regard, as reflected above, the examiners noted the veteran's 
complaint was that he had difficulty understanding speech 
when delivered from his right side and in crowds.  Here, as 
the veteran has been noted in the reports of VA examination 
to have provided details of his hearing problem, the Board 
finds that the VA examiner did elicit information from him 
concerning the functional aspects of his disability.  This is 
all the regulatory provisions require.  The VA examiner was 
not otherwise required to read the veteran's mind or to offer 
an opinion based on information not provided by the veteran.  
Martinak, 21 Vet. App. at 455.  

For all the foregoing reasons, the Board finds that, since 
the initial grant of service connection, a compensable rating 
for right ear hearing loss is not warranted; thus, the claim 
for an initial, compensable rating for right ear hearing loss 
must be denied.  Given the mechanical method of deriving 
ratings for hearing loss, the benefit-of-the-doubt doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The appeal is denied. 



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


